Citation Nr: 1828810	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  15-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to an initial compensable rating for recurrent epistaxis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2013 (recurrent epistaxis) and December 2013 (knee disorders) by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open 30 days for the receipt of additional evidence.  Thereafter, in April 2017, the Veteran requested an extension of 60 days to submit such evidence.  While such motion was never ruled upon, the Veteran has not submitted any additional evidence to date.  Furthermore, as his claims are being remanded, he will have the opportunity to submit any additional evidence prior to the readjudication of his claims by the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

With regard to the Veteran's service connection claims, he contends that he has a right and/or left knee disorder that is related to his military service. Specifically, at the March 2017 Board hearing, the Veteran stated that such disorder was related to his experiences while stationed aboard a ship where he would bang his knees against the hatch and had to go up and down narrow stairways. 

In this regard, the Veteran's service treatment records (STRs) reveal that, in May 1982 and June 1982, he complained of pain in his left knee and an assessment of rule out strain ligament (tendonitis) and popliteal fossa posterior knee was made. In December 1982, the Veteran complained of right knee pain and popping, and the clinician noted that the Veteran had what appeared to be ligament popping out of the right knee. 

At a November 2013 VA examination, the examiner found that the Veteran had a diagnosis of bilateral knee degenerative joint disease (DJD) with meniscus tear. The examiner opined that it was less likely as not that the Veteran's left and right knee disorders were incurred in or caused by an in-service injury. In support thereof, the examiner noted that the Veteran's STRs showed that he complained of, and was seen for, left knee patellofemoral pain and right knee pain and popping in 1982, but was first seen for his bilateral knee pain in 2013 with noted degenerative changes. Thus, the examiner concluded that there was no nexus and the degenerative changes were age-appropriate. 

However, the Board finds that a remand is necessary to afford the Veteran another VA examination regarding his knee claims. Specifically, at the March 2017 Board hearing, the Veteran and his representative raised the contention that the Veteran has a bilateral knee disorder other than DJD with meniscus tear, to include patellofemoral pain syndrome, related to his in-service duties and/or treatment for bilateral knee pain. Additionally, while the VA examiner noted the Veteran's reports of having knee pain on and off for the past 30 years, he did not discuss such statement in rendering his opinion. Thus, the Board finds that the Veteran should be given another examination to address such concerns. 

Furthermore, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding his right and left knee disorder claims.  Therefore, such should be accomplished on remand. 

With regard to his claim for an initial compensable rating for recurrent epistaxis, the Board observes that the Veteran was last afforded a VA examination in March 2013 in order to ascertain the nature and severity of such disability. However, in an August 2016 statement and at the March 2017 Board hearing, the Veteran stated that his symptoms had worsened. Thus, the Board finds that a remand is warranted in order to provide the Veteran another VA examination to assess the current nature and severity of his service-connected recurrent epistaxis. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from May 2015 to the present.  Furthermore, he should be requested to submit any additional evidence in support of his claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a right and left knee disorder.  He should also be requested to submit any additional evidence in support of his claims.

2. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dating since May 2015, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his right and/or left knee disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, the examiner should address the following inquiries:

(A) The examiner must identify all currently diagnosed right and/or left knee disorders, to include patellofemoral pain syndrome.

(B) For all identified right and/or left knee disorders, the examiner must opine as to whether such disorder at least as likely as not (a 50 percent or greater probability) had its onset in, or is otherwise related to the Veteran's military service, to include as a result of banging his knees against the hatch and going up and down narrow stairways while aboard ship and/or his documented 1982 in-service bilateral knee complaints. 

(C) The examiner must also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that arthritis manifested within one year of the Veteran's service discharge in July 1983, i.e., by July 1984? If so, please describe the manifestations.

In offering such opinions, the examiner must consider and discuss the lay statements of record regarding the onset of the Veteran's right and/or left knee disorder and the continuity of symptomatology of such disorder.

A rationale for any opinion offered should be provided.

4. The Veteran should be afforded an appropriate VA examination in order to determine the current severity of his service-connected recurrent epistaxis.  The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, the examiner should address the following inquiries:

(A) The examiner should describe the nature and severity of all manifestations of the Veteran's recurrent epistaxis. 

(B) The examiner should determine whether the disability is manifested by polyps.  The examiner should also indicate the degree of obstruction of the nasal passage on both sides.  

(C)  The examiner should also describe the functional impairment associated with the Veteran's recurrent epistaxis.  

A rationale for any opinion offered should be provided.

5. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the May 2015 statement of the case. If such claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




